                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


VINCENT KHOURY TYLOR,                     )      Civ. No. 17-00290 HG-KJM
                                          )
                    Plaintiff,            )
                                          )
             vs.                          )
                                          )
HAWAIIAN SPRINGS, LLC; JOHN               )
DOES 1-10; JANE DOES 1-10; DOE )
CORPORATIONS 1-10; DOE                    )
PARTNERSHIPS 1-10; and DOE                )
ASSOCIATIONS 1-10,                        )
                                          )
                    Defendant.            )
__________________________________________)

ORDER GRANTING, IN PART, AND DENYING, IN PART, PLAINTIFF’S MOTION
 FOR PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANT HAWAIIAN SPRINGS,
                         LLC (ECF No. 63)


      Plaintiff Vincent Khoury Tylor is a professional

photographer who specializes in photography of Hawaiian

landscapes.      He conducts a business selling and licensing his

copyrighted photographic works.               Plaintiff operates a website

where he displays his images and customers can obtain information

on licensing and prices.

      This dispute concerns three of the Plaintiff’s copyrighted

images:

      (1)    M-11 7 Pools Waterfalls (“7 Pools Image”)

      (2)    B-07 Akaka Falls Hor (“Akaka Falls Image”); and,

      (3)    K-20 Waimea Canyon (“Waimea Canyon Image”).




                                         1
     First, as to the 7 Pools Image, Plaintiff claims that

Defendant Hawaiian Springs, LLC used the Image on its commercial

Facebook page without his authorization.

     Second, as to the Akaka Falls Image, Plaintiff alleges that

Defendant Hawaiian Springs, LLC used the Image on its commercial

Pinterest web page without his authorization.

     Third, as to the Waimea Canyon Image, Plaintiff claims that

Defendant Hawaiian Springs, LLC used the Image on its commercial

Facebook page without his authorization.   Plaintiff also alleges

the use of the Waimea Canyon Image was “willful” infringement.

     Plaintiff filed a Motion for Partial Summary Judgment.

Plaintiff seeks judgment in its favor as to Defendant Hawaiian

Springs, LLC’s liability for copyright infringement for its

unauthorized use of the three Images.   Plaintiff also seeks

summary judgment as to its claim for willful infringement as to

Defendant’s use of the Waimea Canyon Image.

     Defendant Hawaiian Springs, LLC opposes the Motion.

Defendant specifically claims there are questions of fact as to

whether its use of the Waimea Canyon Image was willful and as to

whether its use of the Akaka Falls Image is subject to fair use.

     Plaintiff’s Motion for Partial Summary Judgment Against

Defendant Hawaiian Springs, LLC (ECF No. 63) is GRANTED, IN PART,

AND DENIED, IN PART.




                                2
                         PROCEDURAL HISTORY


       On June 16, 2017, Plaintiff filed the Complaint.   (ECF No.

1).

       On July 20, 2017, Plaintiff filed the FIRST AMENDED

COMPLAINT.    (ECF No. 10).

       On January 8, 2018, Defendant Hawaiian Springs, LLC filed a

NOTICE OF AUTOMATIC STAY.     (ECF No. 31).   The Automatic Stay was

issued pending the voluntary petition under Chapter 11, In Re

Hawaiian Springs, LLC, Bk. No. 17-01348, pending in the United

States Bankruptcy Court for the District of Hawaii.

       On May 15, 2018, Plaintiff filed a NOTICE OF STIPULATION AND

ORDER GRANTING RELIEF FROM AUTOMATIC STAY.     (ECF No. 33).

       On August 28, 2018, Plaintiff filed NOTICE OF SECOND

STIPULATION AND ORDER GRANTING RELIEF FROM AUTOMATIC STAY.     (ECF

No. 36).

       On April 23, 2019, Defendant filed a Motion to Compel

Discovery.    (ECF No. 60).

       On April 24, 2019, Plaintiff filed MOTION FOR PARTIAL

SUMMARY JUDGMENT AGAINST DEFENDANT HAWAIIAN SPRINGS, LLC and a

Concise Statement of Facts.     (ECF Nos. 63, 64).

       On May 8, 2019, Defendant filed DEFENDANT HAWAIIAN SPRINGS,

LLC’S MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL

SUMMARY JUDGMENT and a Concise Statement of Facts.     (ECF Nos. 78,

79).




                                   3
     On May 16, 2019, the District Court Judge held a Status

Conference.   (ECF No. 83).

     On May 17, 2019, the Magistrate Judge issued an ORDER

GRANTING IN PART AND DENYING IN PART DEFENDANT HAWAIIAN SPRINGS,

LLC’S MOTION TO COMPEL DISCOVERY.     (ECF No. 87).

     On May 22, 2019, Plaintiff filed his REPLY.      (ECF No. 89).

     On June 17, 2019, the District Court Judge held a hearing on

Plaintiff’s Motion for Partial Summary Judgment.


                              BACKGROUND

The Parties do not dispute the following facts:


     Plaintiff Vincent Khoury Tylor is a professional

photographer who specializes in photography of Hawaiian

landscapes.   (Declaration of Vincent Khoury Tylor (“Tylor Decl.”)

at ¶ 3, ECF No. 64-1).

     Plaintiff operates a licensing website where customers can

view his images and obtain information on licenses and prices.

(Id. at 5-7; Website Photographs attached as Ex. D to Pla.’s

Concise Statement, ECF No. 64-6; website available at

www.hawaiianphotos.net, last visited 6/14/19).

     There are three images relevant to this dispute.

     The three images were created by the Plaintiff:

     (1)   M-11 7 Pools Waterfalls (“7 Pools Image”)

     (2)   B-07 Akaka Falls Hor (“Akaka Falls Image”); and,

     (3)   K-20 Waimea Canyon (“Waimea Canyon Image”).



                                  4
     (Ex. A, Certificate of Registration with the United States

Copyright Office, at p. 8, ECF No. 64-3).

     The three Images were registered with the United States

Copyright Office and a Certificate of Registration Number VA 1-

696-555, was issued, with an effective date of December 17, 2009,

supplemented by form VA 1-432-741, with an effective date of June

20, 2011.1   (Tylor Decl. at ¶ 13, ECF No. 64-1; Ex. A,

Certificate of Registration with the United States Copyright

Office, ECF No. 64-3).

     Defendant Hawaiian Springs, LLC maintains a commercial

Facebook page that has more than 30,000 followers.   (Ex. B,

Screen Shots of Hawaiian Springs Facebook page, ECF No. 64-4).

     Defendant Hawaiian Springs, LLC also maintains a commercial

Pinterest page with numerous followers.   (Ex. C, Screen Shots of

Hawaiian Springs Pinterest page, ECF No. 64-5).


Use of Plaintiff’s 7 Pools Image On Defendant’s Commercial
Facebook Page


     On July 2, 2015, Plaintiff discovered that Defendant

Hawaiian Springs, LLC had been using a copy of his 7 Pools Image



     1
       Defendant Hawaiian Springs, LLC states in its Concise
Statement of Facts in Opposition that it neither admits nor
denies that Plaintiff has a valid copyright to the Images. At
the Status Conference on May 16, 2019, the Court explained to the
Defendant that this position in its Concise Statement was
deficient. The Defendant did not file a Motion pursuant to
Federal Rule of Civil Procedure 56(d). The Court ruled the
Defendant did not set forth sufficient reasons to defer
consideration of the Plaintiff’s Motion for Partial Summary
Judgment.

                                 5
on its commercial Facebook page since September 16, 2011.

(Def.’s Facebook Page Displaying 7 Pools Image, Ex. B at pp. 3-8,

ECF No. 64-4; Tylor Decl. at ¶¶ 15-16, ECF No. 64-1).   The Image

was posted on Defendant’s commercial Facebook page that

advertised Defendant’s bottled water products.   (Tylor Decl. at ¶

16, ECF No. 64).

      Defendant Hawaiian Springs, LLC admitted in its First

Amended Response to Plaintiff’s First Request For Admissions that

it used a copy of Plaintiff’s 7 Pools Image on its commercial

Facebook page.   (Def.’s Admission at p. 3, Ex. F, ECF No. 64-8).


Use of Plaintiff’s Akaka Falls Image On Defendant’s Commercial
Pinterest Page


      On July 18, 2017, Plaintiff discovered that Defendant

Hawaiian Springs, LLC had been using a copy of his Akaka Falls

Image on its commercial Pinterest page.   (Def.’s Pinterest Page,

Ex. C, ECF No. 64-5; Tylor Decl. at ¶¶ 18-21, ECF No. 64-1).

      Defendant submitted the Declaration of Brea Aamoth.   Ms.

Aamoth states that she used Plaintiff’s Akaka Falls Image for a

homework assignment in college where she created a mock

advertisement for Hawaiian Springs’ bottled water products.

(Declaration of Brea Aamoth (“Aamoth Decl.”) at ¶ 3, ECF No. 79-

3).   Ms. Aamoth states that she was not employee of Defendant

Hawaiian Springs, LLC.   She posted her mock advertisement to her

personal Pinterest page.   (Id.)




                                   6
     Margaret Fuentes, the former Marketing Director for

Defendant Hawaiian Springs, LLC, states that she saw Ms. Aamoth’s

mock advertisement on Pinterest that included Plaintiff’s Akaka

Falls Image.   (Declaration of Margaret Fuentes (“Fuentes Decl.”)

at ¶ 8, ECF No. 79-5).   Ms. Fuentes “re-pinned the image to

Hawaiian Springs’ Pinterest page.”   (Id.)

     Defendant Hawaiian Springs, LLC admitted in its First

Amended Response to Plaintiff’s First Request For Admissions that

it used a copy of Plaintiff’s Akaka Falls Image on its commercial

Facebook page.   (Def.’s Admission at p. 3, Ex. F, ECF No. 64-8).


Use of Plaintiff’s Waimea Canyon Image On Defendant’s Commercial
Facebook Page


     On July 2, 2015, Plaintiff discovered that Defendant

Hawaiian Springs, LLC had been using a copy of his Waimea Canyon

Image on its commercial Facebook page since October 22, 2010.

(Def.’s Facebook Page Displaying Waimea Canyon Image, Ex. B at

pp. 9-13, ECF No. 64-4; Tylor Decl. at ¶¶ 15, 17, ECF No. 64-1).

     The copy of Plaintiff’s Waimea Canyon Image used on

Defendant’s commercial Facebook page had Plaintiff’s copyright

management information still on the Image.   The copyright

management information in the form of Plaintiff’s signature was

located in the bottom right corner of the copyrighted Image.

(Tylor Decl. at ¶ 23, ECF No. 64-1).   The copy of Plaintiff’s

Waimea Canyon Image on Defendant’s commercial Facebook page




                                 7
maintained his signature and added a thin, green border to the

Copyrighted Image.   (Id.)

     Defendant Hawaiian Springs, LLC admitted in its First

Amended Response to Plaintiff’s First Request For Admissions that

it used a copy of Plaintiff’s Waimea Canyon Image on its

commercial Facebook page.    (Def.’s Admission at p. 3, Ex. F, ECF

No. 64-8).

     On August 8, 2016, Plaintiff sent a cease and desist letter

to Defendant to take down the posts using his copyrighted Images.

     Defendant Hawaiian Springs, LLC admits that it removed the

Images from its Facebook and Pinterest pages after being notified

by Plaintiff.   (Pla.’s CSF at ¶ 18, ECF No. 64; Def.’s CSF at ¶

18, ECF No. 79).


                        STANDARD OF REVIEW


     Summary judgment is appropriate when there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c).   To defeat

summary judgment there must be sufficient evidence that a

reasonable jury could return a verdict for the nonmoving party.

Nidds v. Schindler Elevator Corp., 113 F.3d 912, 916 (9th Cir.

1997).

     The moving party has the initial burden of “identifying for

the court the portions of the materials on file that it believes

demonstrate the absence of any genuine issue of material fact.”

T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809

                                  8
F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)).     The moving party, however, has no

burden to negate or disprove matters on which the opponent will

have the burden of proof at trial.      The moving party need not

produce any evidence at all on matters for which it does not have

the burden of proof.     Celotex, 477 U.S. at 325.   The moving party

must show, however, that there is no genuine issue of material

fact and that he or she is entitled to judgment as a matter of

law.    That burden is met by pointing out to the district court

that there is an absence of evidence to support the non-moving

party’s case.    Id.

       If the moving party meets its burden, then the opposing

party may not defeat a motion for summary judgment in the absence

of probative evidence tending to support its legal theory.

Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 282

(9th Cir. 1979).    The opposing party must present admissible

evidence showing that there is a genuine issue for trial. Fed. R.

Civ. P. 56(e); Brinson v. Linda Rose Joint Venture, 53 F.3d 1044,

1049 (9th Cir. 1995).     “If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted.”

Nidds, 113 F.3d at 916 (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249-50 (1986)).

       The court views the facts in the light most favorable to the

non-moving party.      State Farm Fire & Casualty Co. v. Martin, 872

F.2d 319, 320 (9th Cir. 1989).     Opposition evidence may consist

of declarations, admissions, evidence obtained through discovery,

                                    9
and matters judicially noticed.      Fed. R. Civ. P. 56(c); Celotex,

477 U.S. at 324.    The opposing party cannot, however, stand on

its pleadings or simply assert that it will be able to discredit

the movant's evidence at trial.      Fed. R. Civ. P. 56(e); T.W.

Elec. Serv., 809 F.2d at 630.      The opposing party cannot rest on

mere allegations or denials.      Fed. R. Civ. P. 56(e); Gasaway v.

Northwestern Mut. Life Ins. Co., 26 F.3d 957, 959-60 (9th Cir.

1994).    When the non-moving party relies only on its own

affidavits to oppose summary judgment, it cannot rely on

conclusory allegations unsupported by factual data to create an

issue of material fact.    Hansen v. United States, 7 F.3d 137, 138

(9th Cir. 1993); see also National Steel Corp. v. Golden Eagle

Ins. Co., 121 F.3d 496, 502 (9th Cir. 1997).


                                 ANALYSIS

I.   Copyright Infringement

     To establish liability for copyright infringement, a

plaintiff must demonstrate: (1) ownership of a valid copyright;

and (2) the unauthorized copying of constituent elements of the

original copyrighted work.    Feist Publ’ns, Inc. v. Rural Tel.

Serv. Co., Inc., 499 U.S. 340, 361 (1991).


     A.     Ownership Of A Valid Copyright

            1.   Original Work


     To qualify for copyright protection, a work must be

“original” in that it must have been independently created by the


                                    10
author and must possess at least some degree of creativity.

Feist Publ’ns, Inc., 499 U.S. at 345.

     Plaintiff set forth in his Declaration that the three Images

at issue are original works created by him.    (Tylor Decl. at ¶

10, ECF No. 64-1).    Plaintiff explains that the Images were

created using his photography equipment at each of the scenic

locations and his choosing the camera settings, angle, lighting,

and perspective to capture the Images.    (Id.)

     The Ninth Circuit Court of Appeals has long held that

photographs are entitled to copyright protection.    Monge v. Maya

Magazines, Inc., 688 F.3d 1164, 1177 (9th Cir. 2012); Ets-Hokin

v. Skyy Spirits, Inc., 225 F.3d 1068, 1077 (9th Cir. 2000).

     The three Images at issue are original works that are

subject to copyright protection.


          2.   Copyright Registration


               a.     Plaintiff Registered The Three Images


     A plaintiff must also demonstrate that he has a valid

copyright registration in order to bring an infringement claim.

17 U.S.C. § 411(a).

     Plaintiff was issued a Certificate of Registration from the

U.S. Copyright Office for the three Images at issue: (1) 7 Pools

Image; (2) Akaka Falls Image; and (3) Waimea Canyon Image.      (Ex.

A, Certificate of Registration with the United States Copyright

Office, at p. 8, ECF No. 64-3).


                                  11
     A registration certificate issued within five years of first

publication is prima facie evidence that a copyright is valid.

17 U.S.C. § 410(c).    In this case, the registration occurred in

2009, more than five years after the date the Images were first

published in 2000.    (Ex. A, Certificate of Registration with the

United States Copyright Office, ECF No. 65-3).

     The Certificate of Registration is still entitled to

significant weight when the registration is obtained more than

five years after publication.   17 U.S.C. § 410(c); Morris v.

Young, 925 F.Supp.2d 1078, 1083 (C.D. Cal. 2013).

     Plaintiff sets forth in his Declaration, as follows:

     The copyrights for the Images described in paragraph 10
     were registered in my name with the United States
     Copyright Office as (1) VA 1-696-555, effective
     December 17, 2009, and supplemented by form VA 1-432-
     741, effective June 20, 2011. My wife assisted me,
     under my direction, with the filing of the application
     and consulted with the U.S. Copyright Office and
     followed and relied on its guidance in filing the on-
     line application for the Images.

     (Tylor Decl. at ¶ 13, ECF No. 64-1).

     Plaintiff explains that he followed the statutory

requirements to obtain a valid registration and is and was a

United States citizen and resident of Hawaii when he first

published the Images in 2000 in the United States.   (Tylor Decl.

at ¶ 12, ECF No. 64-1).   Plaintiff obtained the Certificates of

Registration from the U.S. Copyright Office for the Images, which

are specifically referenced in the Registration.    (Ex. A at pp.

4, 6, ECF No. 64-3).



                                 12
       Plaintiff has established that the Images are subject to

protection pursuant to the Copyright Act, 17 U.S.C. § 104(b).


                  b.   Defendant Has Not Provided Any Evidence To
                       Dispute Plaintiff’s Valid Copyright
                       Registration


     Defendant has not put forward any evidence to dispute the

validity of Plaintiff’s copyright registration of the three

Images.   Defendant states in its Opposition that it has not

conducted any discovery into Plaintiff’s ownership of the

copyright.   Defendant has not demonstrated that it has been

diligent in defending this case.

     This case began more than two years ago.    Plaintiff filed

the Complaint in this case on June 16, 2017.    (ECF No. 1).

Defendant was served with the Complaint on June 26, 2017.

(Summons Returned Executed, ECF No. 8).

     Six months later, on December 29, 2017, Defendant filed a

Voluntary Bankruptcy Petition pursuant to Chapter 11 of the

United States Code in the United States Bankruptcy Court for the

District of Hawaii.    In Hawaiian Springs, LLC, Bk. No. 17-01348.

     On January 8, 2018, Defendant filed Notice of an Automatic

Stay of the proceedings in this case due to its ongoing

bankruptcy proceedings pursuant to 11 U.S.C. § 362(a). (Notice of

Automatic Stay, ECF No. 31).

     On March 27, 2018, the United States Bankruptcy Court issued

a STIPULATION AND ORDER GRANTING RELIEF FROM AUTOMATIC STAY.

(ECF No. 33-1).    The Bankruptcy Court partially lifted the

                                  13
automatic stay pursuant to 11 U.S.C. § 362(a) to allow the

Parties to attempt to settle this case “up to the limits of the

Debtor’s insurance coverage.”   (Id. at p. 2)

     On August 13, 2018, the United States Bankruptcy Court

issued a SECOND STIPULATED ORDER GRANTING RELIEF FROM AUTOMATIC

STAY.   (ECF No. 36-1).   The Bankruptcy Court partially lifted the

automatic stay pursuant to 11 U.S.C. § 362(a).   The Bankruptcy

Court stated that as of August 31, 2018, the Parties are

permitted to litigate the claims of this case, as follows:

           A.   Tylor shall be allowed to proceed against
                Debtor for the purpose of seeking recovery
                from any insurance coverage that may be
                available to satisfy the claims in the Tylor
                Lawsuit against Debtor and Debtor’s Estate;

           B.   Tylor’s recovery, if any, shall be expressly
                limited to that which is recovered from any
                insurance coverage applicable under the
                circumstances;

           C.   Tylor shall be expressly precluded from
                seeking to collect or enforce any judgment
                against Debtor or Debtor’s Estate to the
                extent that such judgment exceeds payments
                received from the insurance carrier; and

           D.   Tylor expressly waives any and all right of
                recovery from Debtor’s Estate under 11 U.S.C.
                Section 502, et. seq.

     (ECF No. 36-1).

     On August 17, 2018, the Magistrate Judge held a Rule 16

Scheduling Conference and issued the Scheduling Order.   (ECF Nos.

38, 39).

     On December 11, 2019, Plaintiff served Defendant with its

First Request for Production of Documents, First Request for


                                 14
Admissions, and First request for Answers to Interrogatories.

(ECF Nos. 40, 41, 42).

     Defendant’s responses to Plaintiff’s Request For Admissions

were incomplete.    (Def.’s Admission at p. 3, attached as Ex. F to

Pla.’s CSF, ECF No. 64-8).

     On January 10, 2019, Defendant changed its counsel.    (ECF

No. 48).

     It was not until after new counsel was substituted into the

case that Defendant first served Plaintiff with any discovery

requests.

     On January 29, 2019, more than nineteen months after

proceedings commenced, Defendant served its first discovery

requests on the Plaintiff.    (ECF No. 55).

     It was not until four months later, on May 9, 2019,

Defendant asserted in its Opposition to Plaintiff’s Motion for

Partial Summary Judgment that it wished to conduct discovery into

Plaintiff’s ownership of the copyrights in this case.    (Def.’s

Opp, ECF No. 80).

     On May 16, 2019, the Court held a status conference.

Defendant did not file a Motion pursuant to Federal Rule of Civil

Procedure 56(d).    Defendant did not submit an affidavit or

declaration that specifies the reasons that, after 19 months, it

is unable to present facts essential to justify opposition.

Defendant did not explain any reason why it failed to make any

discovery requests until January 29, 2019.



                                 15
     Defendant did not present any reason why it failed to

conduct a deposition of the Plaintiff.     Plaintiff filed its

Notice of Taking Deposition of Plaintiff on April 26, 2019, two

days after the dispositive motions deadline had already passed.

(Reply at p. 13, ECF No. 89).

     Defendant has not provided the Court with a basis for

deferring ruling on Plaintiff’s Motion for Partial Summary

Judgment.    (Minutes from Hearing on May 16, 2019, ECF No. 83).

Defendant has not presented any facts that challenge the validity

of Plaintiff’s ownership of the three Images and his valid

copyright registrations.

     The Court finds that no material dispute of fact exists as

to Plaintiff’s ownership of a valid copyright for the three

Images.   Morris, 925 F.Supp.2d at 1083.


     B.     Unauthorized Copying


     A plaintiff must show “copying” of a protected work to prove

copyright infringement.    Unicolors, Inc. v. Urban Outfitters,

Inc., 853 F.3d 980, 984-85 (9th Cir. 2017).     Copying includes the

display of copyrighted pictorial works publicly without

authorization.    17 U.S.C. § 106.

     If there is no direct evidence of copying, a plaintiff may

prove this element through circumstantial evidence that (1) the

defendant had access to the copyrighted work prior to the

creation of defendant’s work and (2) there is substantial



                                   16
similarity of the general ideas and expression between the

copyrighted work.   Unicolors, Inc., 853 F.3d at 984-85.

     Here, there is direct evidence of copying.   Defendant has

admitted that it displayed Plaintiff’s copyrighted Images on its

commercial Facebook and Pinterest pages.   (Def.’s Admission at p.

3, attached as Ex. F to Pla.’s CSF, ECF No. 64-8).

     There is no dispute that Plaintiff did not authorize

Defendant to display his copyrighted images publicly.

     Defendant relies on the argument that it used outside

vendors to manage its commercial Facebook and Pinterest pages and

that it did not have knowledge that the copyrighted Images were

being used on its pages without authorization.    (Fuentes Decl. at

¶ 7, ECF No. 79-5).

     Defendant’s argument is misplaced.    A defendant’s knowledge

or intent is irrelevant to their liability for copyright

infringement.   Microsoft Corp. v. Buy More, Inc., 136 F.Supp.3d

1148, 1155 (C.D. Cal. 2015).   The record is undisputed that the

Defendant used Plaintiff’s copyrighted Images on its commercial

web pages without authorization.


          1.    Unauthorized Copying Of The 7 Pools Image


     Defendant Hawaiian Springs, LLC raises no defense to its

liability for copyright infringement as to its use of the 7 Pools

Image.




                                17
     Plaintiff’s Motion for Partial Summary Judgment as to

Defendant’s liability for copyright infringement regarding its

use of the 7 Pools Image is GRANTED.


          2.      Unauthorized Copying Of The Akaka Falls Image


     Defendant claims that it is not subject to liability for

copyright infringement regarding the Akaka Falls Image based on

the exception of “fair use.”

     Pursuant to 17 U.S.C. § 107, the fair use of a copyrighted

work for purposes such as criticism, comment, news, reporting,

teaching, scholarship, or research, is not an infringement of

copyright.

     The fair use exception permits courts to avoid rigid

application of the copyright statute when, on occasion, it would

stifle the very creativity which that law is designed to foster.

Kelly v. Arriba Soft Corp., 336 F.3d 811, 817 (9th Cir. 2003).

     Defendant argues that the fair use exception should apply to

its posting of Plaintiff’s Akaka Falls Image on its commercial

Pinterest page.    Defendant provided a Declaration from Brea

Aamoth in support of its position.     Ms. Aamoth states that she

used Plaintiff’s Akaka Falls Image for a homework assignment in

college where she created a mock advertisement for Hawaiian

Springs’ bottled water.    (Declaration of Brea Aamoth at ¶ 3, ECF

No. 79-3).   Ms. Aamoth states that she posted her mock

advertisement to her personal Pinterest page.     (Id.)



                                  18
      Margaret Fuentes, the former Marketing Director for

Defendant Hawaiian Springs, LLC, saw Ms. Aamoth’s mock

advertisement on Pinterest.    (Fuentes Decl. at ¶ 8, ECF No. 79-

5).   Ms. Fuentes “re-pinned the image to Hawaiian Springs’

Pinterest page.”   (Id.)   She claims that she did not know that

the mock advertisement, advertising her own company’s products,

used the Plaintiff’s copyrighted Akaka Falls Image without his

permission.   (Id. at ¶ 9).

       Ms. Aamoth’s purported fair use of the Plaintiff’s Image

for her college coursework is irrelevant to the fair use analysis

as to Defendant Hawaiian Springs, LLC.

      The record is undisputed that Plaintiff’s copyrighted Image

was used exclusively for commercial purposes by Defendant

Hawaiian Springs, LLC.     Defendant’s Marketing Director posted the

Image as an advertisement on its own Pinterest page.

      Defendant relies principally on the United States Supreme

Court’s decision in Campbell v. Acuff-Rose Music, Inc., 510 U.S.

569, 584 (1994) to argue that commercial use in and of itself

does not prevent the defense of fair use.    In Campbell, 2 Live

Crew used the lyrics from Roy Orbison’s ballad “Oh, Pretty Woman”

to create their own rap song parodying the original.    The Supreme

Court explained that the commercial character of the song, by

itself, did not create a presumption against fair use.    Id.   The

Supreme Court held that the Court must consider all four

statutory factors together in light of copyright’s purpose of

promoting science and the arts.    Id. at 577-78.

                                  19
     Courts must consider the following four factors in the fair

use analysis:

     (1)   the purpose and character of the use;

     (2)   the nature of the copyrighted work;

     (3)   the amount and substantiality of the portion used in
           relation to the copyrighted work as a whole; and

     (4)   the effect of the use upon the potential market for or
           value of the copyrighted work.

     17 U.S.C. § 107.

     None of the four factors support Defendant’s fair use

defense.

     First, the Image was not used by Defendant Hawaiian Springs,

LLC for scholarship, criticism, or another particular fair use

purpose.   17 U.S.C. § 107.

     Second, the Image was not used by Defendant for scientific

or artistic purposes.   The use was for Defendant’s own commercial

advertising on Pinterest.

     Third, the use included Plaintiff’s entire Image with text

and advertising materials on top of the Image.

     Fourth, Defendant did not set forth any evidence concerning

the effect on Plaintiff’s market of his work to support its fair

use defense.

     Defendant’s use of Plaintiff’s entire Image for an

exclusively commercial purpose of advertising its products on

Pinterest is not subject to the fair use exception.   Campbell,

510 U.S. at 584; Monge, 688 F.3d at 1176.



                                20
      Plaintiff’s Motion for Partial Summary Judgment as to

Defendant’s liability for copyright infringement regarding its

use of the Akaka Falls Image is GRANTED.


      3.   Unauthorized Copying Of The Waimea Canyon Image


      Defendant raises no defense to its liability for copyright

infringement as to its use of the Waimea Canyon Image.

      Plaintiff’s Motion for Partial Summary Judgment as to

Defendant’s liability for copyright infringement regarding its

use of the Waimea Canyon Image is GRANTED.

      Defendant does raise a defense to Plaintiff’s claim for

willful infringement regarding the use of the Waimea Canyon

Image.

      The Court addresses Plaintiff’s willful infringement claim

in Section II below.


II.   Willful Infringement As To The Waimea Canyon Image


      In copyright infringement cases, the copyright owner may

elect to recover statutory damages instead of actual damages and

profits “in a sum of not less than $750 or more than $30,000 as

the court considers just.”   17 U.S.C. § 504(c)(1).

      In the case of willful infringement, however, the Court may

increase the award of statutory damages to $150,000.   To prove a

defendant’s willfulness, the Copyright Act requires the plaintiff

to demonstrate:


                                21
     (1)   the defendant was actually aware of the infringing
           activity; or

     (2)   the defendant’s actions were the result of “reckless
           disregard” for, or “willful blindness” to the copyright
           holder’s rights.

     Louis Vuitton Malletier, S.A. v. Aranoc Sols., Inc., 658

F.3d 936, 944 (9th Cir. 2011).    Willful infringement can be

either intentional or reckless.    Id.

     The Ninth Circuit Court of Appeals has explained that a

determination of willfulness requires an assessment of a

defendant’s state of mind.    Friedman v. Live Nation Merchandise,

Inc., 833 F.3d 1180, 1186 (9th Cir. 2016).    Questions involving a

defendant’s state of mind are generally factual issues that are

inappropriate for resolution by summary judgment.    Id. (citing

F.T.C. v. Network Servs. Depot, Inc., 617 F.3d 1127, 1139 (9th

Cir. 2010).

     Here, there are disputes of fact as to the willfulness of

the infringement by Defendant Hawaiian Springs, LLC.    Defendant

has put forward a Declaration by its former Marketing Director

disputing that she either intended infringement or was reckless

in infringing on Plaintiff’s copyrighted works.    (Fuentes Decl.

at ¶¶ 8-9, ECF No. 79-5).    Defendant also put forward an

Affidavit from its Chief Executive Officer Tamiko Broms stating,

“I have no personal information regarding if, how or when the

images described in the [First Amended Complaint] were posted to

Hawaiian Springs’ social media accounts or removed from Hawaiian




                                  22
Springs’ social media accounts.”       (Affidavit of Tamiko Broms

(“Broms Aff.”) at ¶ 9, ECF No. 79-4).

     Defendant also submitted an expert report and a Declaration

Michael McMurdo, President and Lead Investigator of Cetra

Technology.   (McMurdo Expert Report, attached as Ex. B to Def.’s

CSF, ECF No. 79-7; Declaration of Michael McMurdo, ECF No. 79-2).

Mr. McMurdo states in his report that it is his opinion that

Defendant Hawaiian Springs, LLC did not acquire Plaintiff’s

copyrighted Images directly from Plaintiff’s website, but he

opines that the Images were “more likely obtained through a third

party site such as a free wallpaper site.”       (McMurdo Expert

Report at p. 4, attached as Ex. B to Def.’s CSF, ECF No. 79-7).

     The factual issues identified prevent the Court from

granting summary judgment on the issue of willful infringement.

Friedman, 833 F.3d at 1186.

     Plaintiff’s Motion for Partial Summary Judgment as to its

claim for willful infringement regarding the Waimea Canyon Image

is DENIED.


                              CONCLUSION


     Plaintiff’s Motion for Partial Summary Judgment Against

Defendant Hawaiian Springs, LLC (ECF No. 63) is GRANTED, IN PART,

AND DENIED, IN PART.

     Plaintiff’s Motion as to Defendant’s liability for copyright

infringement regarding its unauthorized use of the (1) 7 Pools


                                  23
Image; (2) the Akaka Falls Image; and (3) the Waimea Canyon Image

is GRANTED.

     Plaintiff’s Motion as to its claim for willful infringement

regarding Defendant’s use of the Waimea Canyon Image is DENIED.

     IT IS SO ORDERED.

     DATED:    July 3, 2019, Honolulu, Hawaii.




Vincent Khoury Tylor v. Hawaiian Springs, LLC; Civ. No. 17-
00290HG-KJM; ORDER GRANTING, IN PART, AND DENYING, IN PART,
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANT
HAWAIIAN SPRINGS, LLC (ECF No. 63)
                                24
